OPINION
MORRISON, Judge.
This is an appeal from a revocation of probation.
The revocation of probation proceedings against appellants Jerry Dean Mitchell and Doyle Gene Kelly, Tex.Cr.App., 483 S.W.2d 467, (1972), this day decided, were held together; however, their cases will be considered separately on appeal because of the different fact situations involved.
Appellant was convicted of possession of marihuana on January 6, 1970, assessed an eight (8) year sentence and placed on probation. Among the terms of probation was a provision that he not violate the laws of this or any other State or the Federal Government.
Subsequently, the State filed a motion to revoke probation alleging appellant violated “his probation in that [he] did then and there unlawfully and willfully possess a narcotic drug, to-wit: marihuana.”
On February 14, 1971, three Ellis County Deputy Sheriffs executed a search warrant based on information from an unidentified informant. Appellant was at the garage apartment in question, together with ten other young people. One officer testified that he found an unsmoked marihuana cigarette stuffed between the two cushions of the couch nearest where appellant was seated on the couch, a partially burned marihuana stub in an ashtray nearby, and a baggie of marihuana under a bed across the room. He further testified that the appellant, when arrested, appeared to be under the influence of marihuana.
Appellant and others present testified that no marihuana was smoked that evening and that they knew nothing of the marihuana found in the apartment.
In appellant’s brief, filed in the trial court, he asserts two contentions which are, substantially, that the trial court erred in refusing to compel identification of the informant and that evidence was insufficient to support the revocation. Appellant does not elaborate on these claims nor does he cite any cases in support of his contentions. Consequently, his brief is not in. compliance with Article 40.09, Sec. 9, Vernon’s Ann.C.C.P., and presents nothing for review.
Appellant’s supplementary brief, filed in this Court but not in the trial court, raises no questions which we feel require discussion “in the interests of justice” under Article 40.09, Sec. 13, V.A.C.C.P.
We note that appellant’s reliance on Roviaro v. United States, 353 U.S. 53, 77 S.Ct. 623, 1 L.Ed.2d 639; Culmore v. State, Tex.Cr.App., 447 S.W.2d 915; and Kinkle v. State, Tex.Cr.App., 474 S.W.2d 704, among others, is misplaced. Those cases involved actual trials on the merits of the charges. Such is not the case here. This is a revocation of probation proceeding. See our opinion in Kelly v. State, supra, for a full discussion on the nature of a revocation of probation proceeding.
*483There is no abuse of discretion.
The judgment is affirmed.